 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENTON MILLER, individually and on              No. 1:18-cv-01181-DAD-BAM
     behalf of all others similarly situated,
12
                       Plaintiff,
13
            v.
14                                                   ORDER REFERRING MOTION TO
     NATIONSTAR MORTGAGE, LLC, d/b/a                 MAGISTRATE JUDGE
15   MR. COOPER,
16                     Defendant.
17

18          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), defendant’s motion to

19   dismiss (Doc. No. 15) is hereby referred to United States Magistrate Judge Barbara A. McAuliffe

20   for issuance of findings and recommendations in accordance with 28 U.S.C. § 636(b)(1)(B) and

21   (C). Accordingly, the hearing on the motion set for February 20, 2019 at 9:30 a.m. in Courtroom

22   5 before the undersigned is hereby vacated, to be reset if deemed appropriate by Magistrate Judge

23   Barbara A. McAuliffe.

24   IT IS SO ORDERED.
25
        Dated:    January 23, 2019
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                    1
